19 F.3d 24
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Mary WILLIAMS, Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 93-3150.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 17, 1994.Filed:  March 10, 1994.

Before BOWMAN, HANSEN, MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Mary Williams appeals the judgment of the District Court affirming the final decision of the Secretary denying Williams's claim for Supplemental Security Income based on disability.  Williams argues that the ALJ failed to identify a legitimate basis for discrediting her testimony, that the medical record supports a conclusion that she cannot perform work in the economy and, therefore, that the Secretary's finding that she was not disabled in October 1990 lacks support in the evidence.


2
Having carefully considered the case, we conclude that Williams's arguments lack merit and that the decision of the Secretary is supported by substantial evidence on the record as a whole.  We also conclude that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.